The decision filed herein on May 14, 1958 is recalled and the order entered thereon is vacated and the motion for a stay is disposed of as follows: Motion is granted to the extent of staying payment of counsel fees as provided in the order to show cause dated May 2, 1958, and also staying the payment of past-due temporary alimony for the months of March and April, 1958, upon condition that the appeal is noticed for argument for May 27, 1958, and otherwise denied. Concur — Botein, P. J., Breitel, Frank, McNally and Stevens, JJ. [See ante, p. 676.]